



COURT OF APPEAL FOR ONTARIO

CITATION: 1700589 Ontario Inc. v. Hazelton Property Management Limited, 2013 ONCA 216

DATE: 20130404

DOCKET: C56238

Winkler C.J.O., Weiler and Laskin JJ.A.

BETWEEN

1700589 Ontario Inc. and Diamond & Diamond
    LLP

Plaintiffs (Appellants)

and

Hazelton Property Management Ltd., Wynford Professional
    Centre Ltd., The Rose and Thistle Group of
    Companies Ltd., Metropolitan Toronto Condominium
    Corporation # 1037., Norma Walton Barrister
    & Solicitor, and Ronauld Walton, Barrister & Solicitor

Defendants (Respondents)

AND BETWEEN

Wynford Professional Centre Ltd.

Plaintiff by Counterclaim

and

1700589 Ontario Inc., Diamond & Diamond LLP
    and Anthony Diamond

Defendants by Counterclaim

Doug LaFramboise, for the appellants

Guillermo Schible, for the respondents

Heard: April 4, 2013

On appeal from the order of Justice Edward M. Morgan of
    the Superior Court of Justice, dated October 17, 2012.

APPEAL BOOK ENDORSEMENT

[1]

We see no merit in this appeal.  We agree with the reasons of Morgan J. 
    The appeal is dismissed with costs fixed at $10,000, inclusive of disbursements
    and applicable taxes.

[2]

Further, the certificate of stay is set aside.  The respondents are also
    entitled to the relief requested in paragraph 97(b) and (c) of their factum.


